Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose edges of two sides of the filter apparatus beveled and parallel to each other with all of the limitations of independent claim 1.  Lee discloses edges of two sides of the filter apparatus are beveled (fig. 8A, beveled toward center) and the claimed invention except for the two sides are parallel to each other.  However, modifying Lee with parallel bevel as required by claim 11 would destroy the Lee reference, providing no benefit.  Applicant’s claimed bevels are utilized to facilitate clearance for an offset lint filter mounting chamber, which has not been found in the prior art to provide an obvious teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762